DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a further protrusion, an opening, a roughened surface region, a burb, and/or an irregular surface structure” recited in claim 13, the “brake control device” recited in claims 15 and 16, and the “commercial vehicle” recited in claim 16 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Page 2, line 4, "the the base plate" should read "the base plate"
Page 5, line 2: "required, this enabling" should read "required, thus enabling"
Page 1, lines 24-27 recites to specific claims by number. These claim numbers do not match the numbers of the currently pending claims. It is recommended that the references to claim numbers be updated or removed.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant' s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 16 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 16 recites “a brake control device, including a housing for a control device” in line 1. It is unclear whether the “control device” is the same as the “brake control device” or whether these are referring to different elements. For purposes of examination, this limitation will be interpreted to mean “a brake control device, including a housing for the brake control device.” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Toshimitsu (JP H11243283 A).
Regarding claim 9, Toshimitsu discloses a housing (case 13, Fig. 1) for a control device (electronic unit, Abstract), comprising: a cover (member 11, Fig. 1); a base plate (member 12, Fig. 1); an elastic adhesive connection (joint formed at sealing material 31, Fig. 1); wherein the elastic adhesive connection (sealing material 31) provides a wet seal (member 11 and member 12 are hermetically sealed, see par. [0007] of attached translation) between the cover (member 11) and the base plate (member 12).
Under an alternative interpretation, Toshimitsu discloses a housing (case 13, Fig. 1) for a control device (electronic unit, Abstract), comprising: a cover (member 12, Fig. 1); a base plate (member 11, Fig. 1); an elastic adhesive connection (joint formed at sealing material 31, Fig. 1); wherein the elastic adhesive connection (sealing material 31) provides a wet seal (member 11 and member 12 are see par. [0007] of attached translation) between the cover (member 12) and the base plate (member 11).
Regarding claim 10, Toshimitsu (under the alternative interpretation) further discloses the cover (member 12) has a rigid material (see para. [0009]), and the base plate (member 11) at least partially forms a diaphragm (diaphragm 18, Fig. 3) so as to equalize a pressure differential between an environment and an interior of the housing by way of flexing of the base plate (diaphragm 18 flexes based on pressure differential, see para. [0009], Fig. 3).
Regarding claim 11, Toshimitsu (under the first interpretation) further discloses the cover (member 11) has a groove (groove 14, Fig. 1) having an adhesive compound (sealing material 31), and the base plate (member 12) has a protrusion (portion of member 12 extending downward into groove 14, Fig. 1), and wherein the protrusion (bottom portion of member 12) of the base plate (member 12) protrudes into the adhesive compound (Fig. 1) so as to form the elastic adhesive connection (sealing material 31, Fig. 1) between the cover (member 11) and the base plate (member 12).
Regarding claim 12, Toshimitsu further discloses the protrusion (portion 22) includes a holding arrangement (portion 22, Fig. 1) so as to improve an adhesion of the elastic adhesive connection (portion 22 increases the contact area with sealing material 31, see Fig. 1).
Regarding claim 13, Toshimitsu further discloses the holding arrangement (portion 22) includes at least one of the following: a further protrusion, an opening, a roughened surface region, a barb, and/or an irregular surface structure (portion 22 is a protrusion, Fig. 1).
Regarding claim 14, Toshimitsu further discloses the elastic adhesive connection (sealing material 31) is configured in a 4[KNOR.P0054US] fully circumferential manner along a circumference of the base plate (sealing material 31 extends about a periphery of the member 12, Abstract).
Regarding claim 15, Toshimitsu discloses a brake control device (electronic unit, para. [0004], could be configured as a brake control device), comprising: a housing (case 13, Fig. 1) for a control see par. [0007] of attached translation) between the cover (member 11) and the base plate (member 12).
Regarding claim 16, Toshimitsu discloses a commercial vehicle (control device may be used on an appliance such as a washing machine, see para. [0002], which is a vehicle; see attached definition of “vehicle”) comprising: a brake control device (electronic unit, para. [0004], could be configured as a brake control device), including a housing (case 13, Fig. 1) for a control device (electronic unit, Abstract), including: a cover (member 11, Fig. 1); a base plate (member 12, Fig. 1); an elastic adhesive connection (joint formed at sealing material 31, Fig. 1); wherein the elastic adhesive connection (sealing material 31) provides a wet seal (member 11 and member 12 are hermetically sealed, see par. [0007] of attached translation) between the cover (member 11) and the base plate (member 12).
Claims 15 and 16 are alternatively rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Goebel et al. (EP 0113073 A1).
Regarding claim 15, Goebel discloses a brake control device (anti-lock braking system, Abstract), comprising: a housing (Abstract, Fig. 1) for a control device (anti-lock braking system, Abstract), including: a cover (cover 9); a base plate (base plate 3); an elastic adhesive connection (membrane 6 is elastic, see p. 3, claim 5 of attached translation); wherein the elastic adhesive connection (membrane 6) provides a wet seal (membrane 6 is moisture-proof, Abstract) between the cover (cover 9) and the base plate (base plate 3).
Regarding claim 16, Goebel discloses a commercial vehicle (motor vehicle, Abstract), comprising: a brake control device (anti-lock braking system, Abstract), including a housing (Abstract, Fig. 1) for a control device (anti-lock braking system, Abstract), including: a cover (cover 9); a base plate see p. 3, claim 5 of attached translation); wherein the elastic adhesive connection (membrane 6) provides a wet seal (membrane 6 is moisture-proof, Abstract) between the cover (cover 9) and the base plate (base plate 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. 2006/0023431 to Wetzel discloses a housing for an automotive control unit having a cover hermetically sealing to a base plate with a sealing gel.
U.S. Pub. 2012/0320544 to Ohhashi et al. discloses a housing having a cover and a case, and a device to adjust a pressure difference between inside and outside the housing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/L.E.P./Examiner, Art Unit 3733                  
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731